DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claim 6 was amended.  Claims 1-5 are withdrawn.  Claims 7, 8, and 13-20 are cancelled.  Claims 29 and 30 are newly added.  Claims 6, 9-12, and 21-30 are currently under consideration.

Response to Arguments
In regards to claim 6, Applicant has deleted the limitations relating to the rotating turret/bezel/ring and added a limitation for a second housing at a second location, the second housing including a camera to overcome the cited references in the previous Office Action.  The Office has reviewed the primary reference Song and believes it can be used to reject newly amended claim 6 (see the new rejection below).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 29 and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2018/0210491).
Regarding claim 6, Song et al. disclose a wrist-worn device (Fig. 1A) with a camera ([0039] – see reference to the watch including a camera) comprising: 
a band which configured to be worn on a person’s wrist (see at least Fig. 1, band #120; [0001] – reference to a smart watch worn on a wrist);
a first housing at a first location on the circumference of the band with a first polar coordinate (Fig. 4, band 120 includes multiple slots along the length of the band, each slot capable of accommodating an auxiliary module 112x. see [0039] for details; Fig. 5 shows a close up view of the modules which include an outer housing); 
a first camera on the first housing (any of the 112x shown may include a camera according to previously cited [0039]);
a second housing at a second location on the circumference of the band with a second polar coordinate (any auxiliary module 112x other than the one that is chosen for the first housing may be selected from Fig. 4; the module would have a different polar coordinate than the first);
a second camera on the second housing (as noted previously, [0039] indicates that any auxiliary module may include a camera).
Regarding claim 30, Song et al. disclose wherein a focal direction of the first camera is perpendicular to the circumference of the band and a focal direction of the second camera is tangential to the circumference of the band.  Each auxiliary module includes a camera that points straight out from the band for capturing images.   This is shown in 3.f below.  This was interpreted as having a focal direction perpendicular to the circumference of the band.  For the second limitation, the focal direction of the second camera must be tangential to the circumference of the band.  However, a circumference is circular and so the direction of the circumference varies all around the band.  In 3.g below, the second camera shown pointing down would be tangential to the circumference direction indicated by the dashed line.  

  
[AltContent: oval] 
[AltContent: arrow][AltContent: rect]




[AltContent: connector]
[AltContent: oval]
	

[AltContent: arrow][AltContent: rect]


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0210491) in view of Sharma et al. (US 2016/0173578).  Song et al. do not disclose wherein the device further comprises a motion sensor and wherein selection of a camera is done by the person moving the band which is detected by the motion sensor.  However, the use of motion sensors as inputs for making user selections was generally known at the time of the filing of the invention.  Sharma et al. teach a virtual assistant for a mobile device (see generally the Abstract and [0088] where the mobile device may include a smart watch).  The virtual assistant includes an assistant interface on the mobile device that allows actions originating or obtained by the mobile device via sensors to be analyzed ([0089]).  Such actions may include gestures ([0091] reference to gestures as a command input).  These detected input actions may be interpreted as commands to control apps on the device or external devices ([0093]).  At [0196] and [0204], Sharma et al. teach that a gesture or motion may be recognized to as a command input.  [0170] teaches that a motion sensor may integrated and used to detect motion of the mobile device with respect to the user and therefore track the movement of the user.  The input may be used to select a service/function ([0198]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Song et al. to include a motion sensor for selecting a service/function as taught by Sharma et al. for selecting a camera because it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  
Claim 10 is the same as claim 9, but substitutes a gesture sensor in place of the motion sensor.  The above cited sections of Sharma also teach the use of a gesture sensor for making selections of services/functions.  The argument for modifying Song et al. in view of Sharma et al. remains the same.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0210491) in view of Lee et al. (US 2015/0241995).
Regarding claim 11, Song et al. do not disclose the touchscreen limitations in claim 11.  However, Lee et al. teach wherein the device further comprises a touch screen and wherein selection of a camera is done by the person touching and/or swiping the touch screen (icon 735 that was previously cited is on a touchscreen and selection of the camera would involve touching/swiping of the icon).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Song to include the touch screen camera selection capability taught by Lee et al. for operating the camera because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0210491) in view of Narayanaswami (US 6556222, hereinafter referred to as “N”).  Song et al. do not disclose wherein the device further comprises a ring or bezel and wherein selection of a camera is done by the person rotating the ring or bezel.  However, the use of a ring/bezel structure as a selector/selection structure was generally known in the arts at the time of the filing of the invention.  N teach a bezel based input mechanism and user interface for a smart watch (Abstract).  N teach that a bezel may be used to select different features on the watch (see generally col. 10, line 18 to col. 11, line 21 which discusses how a bezel can be used to select various features).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Song et al. to include a bezel selector as taught by N for selecting a camera as it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim(s) 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0210491).
Claims 21-28 are variations on the polar coordinate location of the two cameras.  As noted previously, Song et al. provide for multiple locations on both bands shown in Fig. 1A for placing a camera.  Not all locations require a camera.  Thus, placement of cameras along the band at certain locations can achieve the desired polar coordinate locations.  Modifying Song et al. in this manner to arrive at the claimed locations would amount an obvious design choice in view of MPEP 2144.04(V) cited in the claim 1 rejection (as there appears to be no limitations related to why those locations are claimed – i.e. does it provide a particular function or advantage over the prior art).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0210491) in view of Kim et al. (US 10129503).  Song et al. do not disclose wherein the device further comprises a transparent closed- end cylinder which extends outward from the person's wrist on the first housing and the first camera is under the closed-end of the cylinder.  However, Kim et al. teach an image capturing watch with a shallow cylinder (Fig. 1, #106) on the band (104) that contains a camera (110) that is behind a transparent closed end (lens 108).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Song et al.’s camera auxiliary module to use the camera mounting structure taught by Kim et al. for capturing images because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Claims 6, 9-12, and 21-30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791